      Case 4:19-cv-00863-BSM-JJV Document 22 Filed 07/01/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JAMES MCALPHIN,                                                            PLAINTIFF
ADC #88328

v.                         CASE NO. 4:19-CV-00863 BSM

SCOTT TAYLOR and
KEITH WADDLE                                                            DEFENDANTS

                                        ORDER

      After de novo review of the record, United States Magistrate Judge Joe J. Volpe’s

partial recommended disposition [Doc. No. 20] is rejected. Scott Taylor has seven days to

respond and show why a preliminary injunction should not be granted.

      IT IS SO ORDERED this 1st day of July, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
